UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1446



JOHN DUNAWAY,

                                                Plaintiff - Appellant,

          versus


LONNIE VICK, Business representative, IAMAW;
DALE E. HARTFORD, IAMAW; BRIAN BRYANT,

                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-2117-L; CA-02-4127-L; CA-03-775-L; CA-03-776-L; CA-03-777-L)


Submitted:   August 12, 2004                 Decided:   August 17, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dunaway, Appellant Pro Se.     Joel Allen Smith, Linda D.
McKeegan, Steven Marc Lubar, KAHN, SMITH & COLLINS, P.A.,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              John Dunaway appeals the district court’s order granting

the Defendants’ motion for summary judgment and dismissing in part

and remanding in part his consolidated action filed under the

Labor-Management Reporting Act of 1959, 29 U.S.C. §§ 401-531

(2000).   We have reviewed the district court order and the record

and affirm for the reasons stated by the district court.                    See

Dunaway v. Vick, No. CA-02-2117-L            (D. Md. filed Mar. 31, 2004;

entered Apr. 1, 2004).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -